DETAILED ACTION
Status of Claims
	The amendments, and arguments, filed August 27, 2021, are acknowledged and have been fully considered.  Claims 1-20 are pending and currently under consideration.  Claims 1-4, 7-8, 11-12 and 15-17 have been amended.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Final

Status of Withdrawn Claim Objections & Rejections
The objections to claims 3-4, 7-8, 11-12 and 15-16 (items A., B., C., D., E. and F. at par. 2-3 of the 04/29/2021 Office action) are withdrawn in light of applicant’s 08/27/2021 amendments.  Applicant’s 08/27/2021 remarks at p. 7, par. 2-3, are acknowledged.
The rejection of claims 1-20 under 35 U.S.C. § 103 over LU (WO 2010/042798 A2, Publ. Apr. 15, 2010) in view of RAJKHOWA (J. Biomed. Mater. Res. 97A (2011) pp. 37-45) (at par. 4-27 of the 04/29/2021 Office action), is withdrawn in light of applicant’s 08/27/2021 amendments (as well as the results discussed at par. [0284]-[0289] of the instant published application, US 2019/0112432 A1), in particular, the amendments to independent claim 1 reciting:
“(e)	i.	has a secondary structure dominate by β-sheet motifs without an annealing treatment by solvent or solvent/glycerol or solvent vapour; or
ii.	has at least 48% β -sheet motif content, as determined by FTIR analysis, without an annealing treatment by solvent or solvent/glycerol or solvent vapour; or
iii.	has a % β -sheet motif content, that is greater than the sum of the % content of side chain, random coil, α-helix and β -tum motifs, as determined by FTIR analysis, without an annealing treatment by solvent or solvent/glycerol or solvent vapor; or
iv.	has 51 % to 75% β -sheet motif content, as determined by FTIR analysis, without an annealing treatment by solvent or solvent/glycerol or solvent vapor.”
and similarly for independent claims 2 and 17.  Applicant’s arguments 08/27/2021 remarks at p. 7, par. 4 to p. 9, par. 3 are acknowledged, but are moot.

New Claim Objections – Necessitated by Amendments
The following claims are objected to because of the following informalities: 
A.	Claim 1 is objected to because the claim should read:
1.  ([...])  A formic acid treated silk fibroin glycerol membrane matrix prepared in the presence of formic acid, wherein the membrane:
(a) is fabricated from a glycerol and silk protein complex solution prepared in the presence of formic acid, comprising silk fibroin in an amount ranging from about 0.1 % to about 20% (w/v);
(b) the glycerol and silk protein complex solution when dried forms the membrane, the membrane comprises about 5% (w/w) to 60% (w/w) glycerol; and
(c) transmits sound waves between 20 Hz and 20 KHz to the middle ear in vivo;
(d) has a tensile strength between 10 MP a to 100 MPa; and
(e)	has at least one of:
(i).	, 
(ii).	fourier transform infrared (FTIR) analysis, without an annealing treatment by solvent, 
(iii).	, 
(iv).	, 

B.	Claim 2 is objected to because the claim should read:
2.  ([...])  A method of fabricating a formic acid treated silk fibroin glycerol membrane matrix comprising the steps of:
(a)	preparing silk protein or a silk protein complex after removal of sericin from a cocoon or fibre;
(b)	dissolving glycerol and the silk protein or a silk protein complex using formic acid to form a silk protein or a silk protein complex solution, comprising silk fibroin in an amount ranging from about 0.1 % to about 20% (w/v); and
(c)	drying the silk protein or silk protein complex solution to fabricate the formic acid treated silk fibroin glycerol membrane matrix;
wherein the dried formic acid treated silk fibroin glycerol membrane matrix of step (c):[[;]]
1[[i]].	comprises about 5% (w/w) to 60% (w/w) glycerol;
2[[ii]].	is capable of transmitting sound waves between 20 Hz and 20 KHz to the middle ear in vivo;
3[[iii]].	has a tensile strength between 10 MPa to 100 MP; and
4.		has at least one of:
(i).	, 
(ii).	, 
(iii).	, 
(iv).	, 
C.	Claim 17 is objected to because the claim should read:
17.  ([...])  A method of fabricating a silk fibroin membrane comprising the steps of:
(a) dissolving silk fibroin and glycerol in formic acid to form a silk fibroin solution; and
(b) drying the silk fibroin solution to fabricate the silk fibroin membrane 
wherein the dried silk fibroin membrane of step (b);
(1[[i]]) is capable of transmitting sound waves between 20 Hz and 20 KHz to the middle ear m vivo;
(2[[ii]]) has a tensile strength between 10 MPa to 100 MP; and
(3[[iii]]) has at least one of:
(i).	, 
(ii).	, 
(iii).	, 
(iv) , 
Appropriate correction is required.

New Claim Rejections - 35 USC § 112 (a) - New Matter – Necessitated by Amendments
Claims 1-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The response filed August 27, 2021 has introduced NEW MATTER into the claims.  Amended claims 1-2 and 17 recite:
1.  ([...])  A formic acid treated silk fibroin glycerol membrane matrix prepared in the presence of formic acid, wherein the membrane:
(a) is fabricated from a glycerol and silk protein complex solution prepared in the presence of formic acid, comprising silk fibroin in an amount ranging from about 0.1 % to about 20% (w/v);
(b) the glycerol and silk protein complex solution when dried forms the membrane, the membrane comprises about 5% (w/w) to 60% (w/w) glycerol; and
(c) transmits sound waves between 20 Hz and 20 KHz to the middle ear in vivo;
(d) has a tensile strength between 10 MP a to 100 MPa; and
(e)	i.	has a secondary structure dominated by β-sheet motifs without an annealing treatment by solvent or solvent/glycerol or solvent vapour; or
ii.	has at least 48% β -sheet motif content, as determined by FTIR analysis, without an annealing treatment by solvent or solvent/glycerol or solvent vapour; or
iii.	has a % β -sheet motif content, that is greater than the sum of the % content of side chain, random coil, α-helix and β -tum motifs, as determined by FTIR analysis, without an annealing treatment by solvent or solvent/glycerol or solvent vapor; or
iv.	has 51 % to 75% β -sheet motif content, as determined by FTIR analysis, without an annealing treatment by solvent or solvent/glycerol or solvent vapor.
(f) .
[...]
2.  ([...])  A method of fabricating a formic acid treated silk fibroin glycerol membrane matrix comprising the steps of:
(a)	preparing silk protein or a silk protein complex after removal of sericin from a cocoon or fibre;
(b)	dissolving glycerol and the silk protein or a silk protein complex using formic acid to form a silk protein or a silk protein complex solution, comprising silk fibroin in an amount ranging from about 0.1 % to about 20% (w/v); and
(c)	drying the silk protein or silk protein complex solution to fabricate the formic acid treated silk fibroin glycerol membrane matrix;
wherein the dried formic acid treated silk fibroin glycerol membrane matrix of step (c):[[;]]
i.	comprises about 5% (w/w) to 60% (w/w) glycerol;
ii.	is capable of transmitting sound waves between 20 Hz and 20 KHz to the middle ear in vivo;
iii.	has a tensile strength between 10 MPa to 100 MP; and
(i).	has a secondary structure dominated by β-sheet motifs without an annealing treatment by solvent or solvent/glycerol or solvent vapour; or
(ii).	has at least 48% β -sheet motif content, as determined by FTIR analysis, without an annealing treatment by solvent or solvent/glycerol or solvent vapour; or
(iii).	has a % β -sheet motif content, that is greater than the sum of the % content of side chain, random coil, α-helix and β -tum motifs, as determined by FTIR analysis, without an annealing treatment by solvent or solvent/glycerol or solvent vapor; or
(iv).	has 51 % to 75% β -sheet motif content, as determined by FTIR analysis, without an annealing treatment by solvent or solvent/glycerol or solvent vapor.
[...]
17.  ([...])  A method of fabricating a silk fibroin membrane comprising the steps of:
(a) dissolving silk fibroin and glycerol in formic acid to form a silk fibroin solution; and
(b) drying the silk fibroin solution to fabricate the silk fibroin membrane 
wherein the dried silk fibroin membrane of step (b);
(i) is capable of transmitting sound waves between 20 Hz and 20 KHz to the middle ear m vivo;
(ii) has a tensile strength between 10 MPa to 100 MP; and
(iii) has a secondary structure dominated by β-sheet motifs without an annealing treatment by solvent or solvent/glycerol or solvent vapour; or has at least 48% β -sheet motif content, as determined by FTIR analysis, without an annealing treatment by solvent or solvent/glycerol or solvent vapour; or has a % β -sheet motif content, that is greater than the sum of the % content of side chain, random coil, α-helix and β -tum motifs, as determined by FTIR analysis, without an annealing treatment by solvent or solvent/glycerol or solvent vapor; or (iv) has 51 % to 75% β -sheet motif content, as determined by FTIR analysis, without an annealing treatment by solvent or solvent/glycerol or solvent vapor.
With regard to the secondary structure recitations, support in the instant application is found at par. [0284]-[0289] of the instant published application, US 2019/0112432 A1.  However, written description support is lacking for the range recitations in claims claims 1-2 and 17 pertaining to:
“at least 48% β -sheet motif content, as determined by FTIR analysis, without an annealing treatment by solvent or solvent/glycerol or solvent vapour”
“51 % to 75% β -sheet motif content, as determined by FTIR analysis, without an annealing treatment by solvent or solvent/glycerol or solvent vapor.”
In the absence of support, the above-noted range recitations in claims claims 1-2 and 17 are new matter and must be removed from the claims.  
Although the 08/27/2021 response, at p. 7, par. 1, states “support for the claim amendments can be found at Table 2 and paragraphs [0235] to [0238] and [0248] to [0249]), and [0286] of the published application,” support for the above-noted range recitations in claims claims 1-2 and 17 could be found in the originally filed disclosure.  Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP §§ 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).  Instant claims 1-2 and 17 now recite limitations that were not clearly disclosed in the specification as filed and that change the scope of the instant disclosure as filed.  Such limitations recited in amended claims 1-2 and 17, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C § 112.  Applicant is required to provide sufficient written support for the limitations recited in present claims 1-2 and 17 in the specification or claims, as-filed, or remove these limitations from the claims in response to this Office Action.
Subsequent claims 3-16 depend on claim 2, while subsequent claims 18-20 depend on claim 17, and thus, contain new matter as well.
Per the table at par. [0284]-[0289] of the instant published application, US 2019/0112432 A1, examiner suggests amending claims 1-2 and 17 to recite:
[ii] “at least 45
[iv] “45








Summary/Conclusion
Claims 1-20 are rejected.  No claims are allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611